United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1425
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                  Joseph Dean Mork

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                   ____________

                            Submitted: October 15, 2019
                             Filed: November 27, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Joseph Dean Mork pled guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court1 found that Mork
was an armed career criminal and sentenced him to the mandatory minimum of 180


      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
months imprisonment. See 18 U.S.C. § 924(e)(1). On appeal, Mork argues that his
prior robbery convictions are not predicate offenses under the Armed Career Criminal
Act (ACCA). Having jurisdiction under 28 U.S.C. § 1291, we affirm.

       The ACCA imposes a mandatory minimum sentence of 180 months
imprisonment if a defendant is convicted of being a felon in possession of a firearm
“and has three previous convictions . . . for a violent felony.” Id. The statute defines
“violent felony,” in part, as a crime punishable by more than one year imprisonment
that “has as an element the use, attempted use, or threatened use of physical force
against the person of another.” Id. § 924(e)(2)(B)(i). We review de novo the district
court’s determination of whether a prior conviction qualifies as a violent felony under
the ACCA. United States v. Schaffer, 818 F.3d 796, 798 (8th Cir. 2016).

       The district court found that Mork was an armed career criminal based on his
Minnesota robbery convictions. The pre-sentence investigation report stated that
Mork was convicted once for simple robbery, three times for first-degree aggravated
robbery, and once for second-degree aggravated robbery. See Minn. Stat. § 609.24
(simple robbery); Minn. Stat. § 609.245, subdiv. 1 (first-degree aggravated robbery);
Minn. Stat. § 609.245, subdiv. 2 (second-degree aggravated robbery). These offenses
categorically qualify as violent felonies under the ACCA. See, e.g., United States v.
Pettis, 888 F.3d 962, 965 (8th Cir. 2018) (simple robbery); United States v. Libby,
880 F.3d 1011, 1016 (8th Cir. 2018) (first-degree aggravated robbery); United States
v. Johnson, 688 F. App’x 404, 406 (8th Cir. 2017) (attempted second-degree
aggravated robbery).

      Mork asserts that Stokeling v. United States, 139 S. Ct. 544 (2019) calls into
question our precedents concerning the ACCA’s force clause and the Minnesota
robbery statutes at issue. We have, however, recently considered and rejected this
argument. E.g., Taylor v. United States, 926 F.3d 939, 942 (8th Cir. 2019) (“[W]e
conclude that the Supreme Court’s decision in Stokeling reinforced—and certainly

                                          -2-
did not cast doubt on—our decision in Pettis that a prior Minnesota conviction for the
crime of simple robbery is a ‘violent felony’ under the ACCA’s force clause.”);
United States v. Robinson, 925 F.3d 997, 999 (8th Cir. 2019) (“Stokeling is also
consistent with Libby and the conclusion that first-degree aggravated robbery in
Minnesota has as an element a threatened use of violent force.”). Accordingly, even
after Stokeling, Mork’s robbery convictions constitute violent felonies under the
ACCA. See Mader v. United States, 654 F.3d 794, 800 (8th Cir. 2011) (en banc)
(noting that subsequent panels are bound by prior panel decisions).

      We affirm the judgment of the district court.
                      ______________________________




                                         -3-